Exhibit 10.5

 

--------------------------------------------------------------------------------




 
PLEDGE AND SECURITY AGREEMENT
 
dated as of
 
December 20, 2010
 
between
 
MST FINANCIAL, LLC,
 
as Collateral Agent
 


 
and
 
IRON MINING GROUP, INC.
 
as Borrower
 


 
 

 
 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS

Page            

ARTICLE I
DEFINITIONS 
1

 
 
1.1
Terms Defined in Loan Agreement 
1

 
 
1.2
Terms Defined in UCC 
1

 
 
1.3
Definitions of Certain Terms Used Herein 
1

 
ARTICLE II
GRANT OF SECURITY INTEREST 
4

 
ARTICLE III
REPRESENTATIONS AND WARRANTIES 
5

 
 
3.1
Title, Perfection and Priority 
5

 
 
3.2
Type and Jurisdiction of Organization; Organizational and Tax Identification
Numbers 
6

 
 
3.3
Principal Location 
6

 
 
3.4
Collateral Locations 
6

 
 
3.5
Deposit Accounts 
6

 
 
3.6
Exact Names 
6

 
 
3.7
Letter-of-Credit Rights and Chattel Paper 
6

 
 
3.8
Accounts and Chattel Paper 
6

 
 
3.9
Inventory 
7

 
 
3.10
Intellectual Property 
7

 
 
3.11
Filing Requirements 
8

 
 
3.12
No Financing Statements, Security Agreements 
8

 
 
3.13
Pledged Collateral 
8

 
ARTICLE IV
COVENANTS 
9

 
 
4.1
General 
9

 
 
4.2
Receivables 
10

 
 
4.3
Inventory and Equipment 
11

 
 
4.4
Delivery of Instruments, Securities, Chattel Paper and Documents 
12

 
 
4.5
Uncertificated Pledged Collateral 
12

 
 
4.6
Pledged Collateral 
13

 
 
4.7
Intellectual Property 
14

 
 
4.8
Commercial Tort Claims 
15

 
 
4.9
Letter-of-Credit Rights 
15

 
 
-i-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page            
 
 
4.10
Federal, State or Municipal Claims 
15

 
 
4.11
No Interference 
15

 
 
4.12
Insurance 
15

 
 
4.13
Collateral Access Agreements 
16

 
 
4.14
Deposit Account Control Agreements 
16

 
 
4.15
Change of Name or Location; Change of Fiscal Year 
16

 
ARTICLE V
EVENTS OF DEFAULT AND REMEDIES 
17

 
 
5.1
Applicable Grace Periods 
17

 
 
5.2
Remedies 
17

 
 
5.3
Grantor's Obligations Upon Default 
19

 
 
5.4
Grant of Intellectual Property License 
19

 
 
5.5
Exercise of Remedies by Collateral Agent 
19

 
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY 
20

 
 
6.1
Account Verification 
20

 
 
6.2
Authorization for Secured Party to Take Certain Action 
20

 
 
6.3
Proxy 
21

 
 
6.4
Nature of Appointment; Limitation of Duty 
21

 
ARTICLE VII
DEPOSIT ACCOUNTS 
22

 
 
7.1
Collection of Receivables 
22

 
 
7.2
Covenant Regarding New Deposit Accounts 
22

 
 
7.3
Control Over Deposit Accounts 
22

 
ARTICLE VIII
GENERAL PROVISIONS 
22

 
 
8.1
Waivers 
22

 
 
8.2
Limitation on Collateral Agent’s Duty with Respect to the Collateral 
23

 
 
8.3
Compromises and Collection of Collateral 
24

 
 
8.4
Priority of Liens 
24

 
 
8.5
Secured Party Performance of Debtor Obligations 
24

 
 
8.6
Specific Performance of Certain Covenants 
24

 
 
8.7
Dispositions Not Authorized 
24

 
 
8.8
No Waiver; Amendments; Cumulative Remedies 
24

 
 
-ii-

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
(continued)
 
Page            
 
 
8.9
Limitation by Law; Severability of Provisions 
25

 
 
8.10
Reinstatement 
25

 
 
8.11
Benefit of Agreement 
25

 
 
8.12
Survival of Representations 
25

 
 
8.13
Taxes and Expenses 
25

 
 
8.14
Headings 
26

 
 
8.15
Termination 
26

 
 
8.16
Entire Agreement 
26

 
 
8.17
CHOICE OF LAW 
26

 
 
8.18
Indemnity 
26

 
 
8.19
Counterparts 
26

 
 
8.20
Additional Grantors 
26

 
ARTICLE IX
NOTICES 
27

 
 
9.1
Sending Notices 
27

 


 
-iii-

--------------------------------------------------------------------------------

 
 
EXHIBITS:

 
EXHIBIT A  --
GRANTORS' INFORMATION AND COLLATERAL LOCATIONS

 
EXHIBIT B  --
DEPOSIT ACCOUNTS

 
EXHIBIT C  --
LETTER OF CREDIT RIGHTS

 
EXHIBIT D  --
INTELLECTUAL PROPERTY RIGHTS

 
EXHIBIT E  --
TITLE DOCUMENTS AND CHATTEL PAPER

 
EXHIBIT F  --
FIXTURES

 
EXHIBIT G  --
PLEDGED COLLATERAL, SECURITIES AND OTHER INVESTMENT PROPERTY

 
EXHIBIT H  --
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

 
EXHIBIT I   --
FORM OF AMENDMENT

 
EXHIBIT J   --
FORM OF JOINDER AGREEMENT

 
EXHIBIT K  --
FORM OF GRANT OF TRADEMARK SECURITY INTEREST

 
EXHIBIT L   --
FORM OF GRANT OF PATENT SECURITY INTEREST

 
EXHIBIT M --
FORM OF GRANT OF COPYRIGHT SECURITY INTEREST

 
 
 
 

--------------------------------------------------------------------------------

 
 
PLEDGE AND SECURITY AGREEMENT
 
This PLEDGE AND SECURITY AGREEMENT (this "Agreement") is dated as of December
20, 2010 and is entered into by and among Iron Mining Group, Inc., a Florida
corporation (the "Borrower"), and any Subsidiary of the Borrower that shall
hereafter become a party to this Agreement as an Additional Grantor pursuant to
Section 8.20 (collectively, together with the Borrower, the "Grantors", and each
a "Grantor"), and MST Financial, LLC, in its capacity as collateral agent (in
such capacity, together with its successors and assigns in such capacity, the
"Collateral Agent") for the Secured Parties.
 
RECITALS
 
WHEREAS, the Borrower has entered into that certain Loan Agreement, dated as of
the date hereof (as it may be amended, restated, supplemented or otherwise
modified from time to time, the "Loan Agreement"), by and between the Borrower,
as borrower, and the lenders from time to time party thereto (together with
their successors and assigns, each a “Lender” and, collectively, as “Lenders”),
and MST Financial, LLC, a Delaware limited liability company, as Administrative
Agent and Collateral Agent for the Lenders, pursuant to which the Lenders shall
advance certain amounts to the Borrower for general working capital purposes;
and
 
WHEREAS, each Additional Grantor will have become a party to the Loan Agreement
in accordance with Section 6.11 thereof; and
 
WHEREAS, it is a condition precedent to the Lenders advancing the Loan to the
Borrower pursuant to the Loan Agreement, that the Grantors execute and deliver
this Agreement, as security for the obligations of the Borrower to the Lenders
under or in connection with the Loan Agreement, a security interest in all of
the Grantor’s right, title and interest in, to and under all personal property
and other assets, whether now owned by or owing to, or hereafter acquired by or
arising in favor of any Grantor, including those items listed in Article II
herein.
 
NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto do hereby agree as follows.
 
ARTICLE I
 
Definitions
 
1.1 Terms Defined in Loan Agreement. All capitalized terms used herein and not
otherwise defined shall have the meanings assigned to such terms in the Loan
Agreement.
 
1.2 Terms Defined in UCC. Terms defined in the UCC which are not otherwise
defined in this Agreement are used herein as defined in the UCC.
 
1.3 Definitions of Certain Terms Used Herein. As used in this Agreement, in
addition to the terms defined in the introductory paragraph and the Recitals set
forth in this Agreement, the following terms shall have the following meanings:
 
"Accounts" shall have the meaning set forth in Article 9 of the UCC.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
"Additional Grantor" shall have the meaning set forth in Section 8.20.
 
"Amendment" shall have the meaning set forth in Section 4.4.
 
"Article" means a numbered article of this Agreement, unless another document is
specifically referenced.
 
"Chattel Paper" shall have the meaning set forth in Article 9 of the UCC.
 
"Collateral" shall have the meaning set forth in Article II.
 
"Collateral Access Agreement" means any landlord waiver or other agreement, in
form and substance reasonably satisfactory to the Collateral Agent, between the
Collateral Agent and any third party (including any bailee, consignee, customs
broker, or other similar Person) in possession of any Collateral or any landlord
of any Loan Party for any real property where any Collateral is located, as such
landlord waiver or other agreement may be amended, restated, or otherwise
modified from time to time.
 
"Collateral Deposit Account" shall have the meaning set forth in Section 7.1.
 
"Collateral Report" means any certificate, report or other document delivered by
any Grantor to the Collateral Agent or any Lender with respect to the Collateral
pursuant to any Loan Document.
 
"Control" shall have the meaning set forth in Article 8 or, if applicable, in
Section 9-104, 9-105, 9-106 or 9-107 of Article 9 of the UCC.
 
"Copyrights" means, with respect to any Person, all of such Person's right,
title, and interest in and to the following, whether now existing or hereafter
adopted or acquired: (a) all state, federal, foreign and all common law
copyrights, rights and interests in copyrights, works protectable by copyright,
copyright registrations, and copyright applications; (b) all licenses of the
foregoing, whether as licensee or licensor; (c) all renewals of any of the
foregoing; (d) all income, royalties, damages, and payments now or hereafter due
and/or payable under any of the foregoing, including, without limitation,
damages or payments for past or future infringements for any of the foregoing;
(e) all rights to sue for past, present, and future infringements of any of the
foregoing, including the right to settle suits involving claims and demands for
royalties owing; and (f) all rights corresponding to any of the foregoing
throughout the world.
 
"Deposit Account Control Agreement" means an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among a Grantor, a banking
institution holding such Grantor's funds, and the Collateral Agent with respect
to collection and control of all deposits and balances held in a deposit account
maintained by such Grantor with such banking institution.
 
"Deposit Accounts" shall have the meaning set forth in Article 9 of the UCC.
 
"Documents" shall have the meaning set forth in Article 9 of the UCC.
 
 
-2-

--------------------------------------------------------------------------------

 
 
"Equipment" shall have the meaning set forth in Article 9 of the UCC.
 
"Exhibit" refers to a specific exhibit to this Agreement, unless another
document is specifically referenced.
 
"Excluded Payments" shall have the meaning set forth in Section 4.6(d)(iii).
 
"Fixtures" shall have the meaning set forth in Article 9 of the UCC.
 
"General Intangibles" shall have the meaning set forth in Article 9 of the UCC.
 
"Goods" shall have the meaning set forth in Article 9 of the UCC.
 
"Grant of IP Security Interest" shall have the meaning set forth in Section
3.10.
 
"Instruments" shall have the meaning set forth in Article 9 of the UCC.
 
"Inventory" shall have the meaning set forth in Article 9 of the UCC.
 
"Investment Property" shall have the meaning set forth in Article 9 of the UCC.
 
"Joinder Agreement" shall have the meaning set forth in Section 8.20.
 
"Letter-of-Credit Rights" shall have the meaning set forth in Article 9 of the
UCC.
 
"Licenses" means, with respect to any Person, all of such Person's right, title,
and interest in and to (a) any and all licensing agreements or similar
arrangements in and to its Patents, Copyrights, or Trademarks, (b) all income,
royalties, damages, claims, and payments now or hereafter due or payable under
and with respect thereto, including, without limitation, damages and payments
for past and future breaches thereof, and (c) all rights to sue for past,
present, and future breaches thereof.
 
"Patents" means, with respect to any Person, all of such Person's right, title,
and interest in and to, whether now existing or hereafter adopted or acquired:
(a) any and all U.S. and foreign patents and patent applications; (b) all
inventions and improvements described and claimed therein; (c) all reissues,
divisions, continuations, renewals, extensions, and continuations-in-part
thereof; (d) all income, royalties, damages, claims, and payments now or
hereafter due or payable under and with respect thereto, including, without
limitation, damages and payments for past and future infringements thereof; (e)
all rights to sue for past, present, and future infringements thereof, including
the right to settle suits involving claims and demands for royalties owing; and
(f) all rights corresponding to any of the foregoing throughout the world.
 
"Permitted Liens" means all Liens permitted under Section 7.2 of the Loan
Agreement.
 
"Pledged Collateral" means all Instruments, Securities and other Investment
Property of each Grantor, whether or not physically delivered to the Collateral
Agent pursuant to this Agreement.
 
 
-3-

--------------------------------------------------------------------------------

 
 
"Receivables" means the Accounts, Chattel Paper, Documents, Investment Property,
Instruments and any other rights or claims to receive money which are General
Intangibles or which are otherwise included as Collateral.
 
"Section" means a numbered section of this Agreement, unless another document is
specifically referenced
 
"Secured Obligations" means all Obligations, owing to the Lenders.
 
"Secured Parties" means the Lenders and each other Person who holds a Secured
Obligation.
 
"Security" has the meaning set forth in Article 8 of the UCC.
 
"Stock Rights" means all dividends, instruments or other distributions and any
other right or property which each Grantor shall receive or shall become
entitled to receive for any reason whatsoever with respect to, in substitution
for or in exchange for any Equity Interest constituting Collateral, any right to
receive an Equity Interest and any right to receive earnings, in which such
Grantor now has or hereafter acquires any right, issued by an issuer of such
Equity Interest.
 
"Supporting Obligations" shall have the meaning set forth in Article 9 of the
UCC.
 
"Trademarks" means, with respect to any Person, all of such Person's right,
title, and interest in and to the following, whether now existing or hereafter
adopted or acquired: (a) all state (including common law) and federal trademarks
(including service marks), foreign trademarks, corporate names, company names,
business names, fictitious business names, trade names, trade dress, and trade
styles, logos, other source or business identifiers, designs and general
intangibles of like nature, and the registrations and applications for
registration thereof and the goodwill of the business symbolized by the
foregoing; (b) all licenses of the foregoing, whether as licensee or licensor;
(c) all renewals of the foregoing; (d) all income, royalties, damages, and
payments now or hereafter due or payable with respect thereto, including,
without limitation, damages, claims, and payments for past and future
infringements thereof; (e) all rights to sue for past, present, and future
infringements of the foregoing, including the right to settle suits involving
claims and demands for royalties owing; and (f) all rights corresponding to any
of the foregoing throughout the world.
 
"UCC" means the Uniform Commercial Code, as in effect from time to time, of the
State of New York or of any other state the laws of which are required as a
result thereof to be applied in connection with the attachment, perfection or
priority of, or remedies with respect to, the Collateral Agent's Lien on any
Collateral.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.
 
 
-4-

--------------------------------------------------------------------------------

 
 
ARTICLE II


Grant of Security Interest
 
Each Grantor hereby pledges, assigns and grants to the Collateral Agent, on
behalf of and for the ratable benefit of the Secured Parties, a security
interest in all of its right, title and interest in, to and under all personal
property and other assets, whether now owned by or owing to, or hereafter
acquired by or arising in favor of such Grantor (including under any trade name
or derivations thereof), and regardless of where located (all of which will be
collectively referred to as the "Collateral"), including:
 
(i) all Accounts of such Grantor;
 
(ii) all Chattel Paper of such Grantor;
 
(iii) all Copyrights, Patents and Trademarks of such Grantor;
 
(iv) all Documents of such Grantor;
 
(v) all Equipment of such Grantor;
 
(vi) all Fixtures of such Grantor;
 
(vii) all General Intangibles of such Grantor;
 
(viii) all Goods of such Grantor;
 
(ix) all Instruments of such Grantor;
 
(x) all Inventory of such Grantor;
 
(xi) all Investment Property of such Grantor;
 
(xii) all cash or cash equivalents of such Grantor;
 
(xiii) 
all letters of credit, Letter-of-Credit Rights and Supporting Obligations of
such Grantor;

 
(xiv) 
all Deposit Accounts of such Grantor with any bank or other financial
institution; and

 
(xv) 
all accessions to, substitutions for and replacements, proceeds (including Stock
Rights), insurance proceeds and products of the foregoing, together with all
books and records, customer lists, credit files, computer files, programs,
printouts and other computer materials and records related thereto and any
General Intangibles at any time evidencing or relating to any of the foregoing;

 
to secure the prompt and complete payment and performance of the Secured
Obligations.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE III

Representations And Warranties
 
Each Grantor represents and warrants to the Collateral Agent, for the benefit of
the Secured Parties, that:
 
3.1 Title, Perfection and Priority. Such Grantor has good and valid rights in or
the power to transfer the Collateral and title to the Collateral with respect to
which it has purported to grant a security interest hereunder, free and clear of
all Liens except for Liens permitted under Section 4.1(e), and has full power
and authority to grant to the Collateral Agent the security interest in such
Collateral pursuant hereto. When financing statements have been filed in the
appropriate offices against such Grantor in the locations listed on Exhibit H,
the Collateral Agent will have a fully perfected first priority security
interest in the Collateral of such Grantor in which a security interest may be
perfected by filing, subject only to Liens permitted under Section 4.1 (e).
 
3.2 Type and Jurisdiction of Organization; Organizational and Tax Identification
Numbers. The type of entity of such Grantor, its state of organization, the
organizational number issued to it by its state of organization and its federal
employer identification number are set forth on Exhibit A.
 
3.3 Principal Location. Such Grantor's mailing address and the location of its
place of business (if it has only one) or its chief executive office (if it has
more than one place of business) are disclosed in Exhibit A; and such Grantor
has no other places of business except those set forth in Exhibit A.
 
3.4 Collateral Locations. All of such Grantor's locations where Collateral is
located are listed on Exhibit A. All of said locations are owned by such Grantor
or another Grantor, except for locations (i) which are leased by such Grantor as
lessee and designated in Part VI(b) of Exhibit A and (ii) at which Inventory is
held in a public warehouse or is otherwise held by a bailee or on consignment as
designated in Part VI(c) of Exhibit A.
 
3.5 Deposit Accounts. All of such Grantor's Deposit Accounts are listed on
Exhibit B.
 
3.6 Exact Names. Such Grantor's name in which it has executed this Agreement is
the exact name as it appears in such Grantor's organizational documents, as
amended, as filed with such Grantor's jurisdiction of organization. Such Grantor
has not, during the past five years, been known by or used any other corporate
or fictitious name, or been a party to any merger or consolidation, or been a
party to any acquisition.
 
3.7 Letter-of-Credit Rights and Chattel Paper. Exhibit C lists all
Letter-of-Credit Rights and Chattel Paper of such Grantor. All action by such
Grantor necessary or desirable to protect and perfect the Collateral Agent's
Lien on each item listed on Exhibit C (including the delivery of all originals
and the placement of a legend on all Chattel Paper as required hereunder) has
been duly taken. To the extent that a security interest can be perfected by the
filing of financing statements and the execution and delivery of this Agreement,
the Collateral Agent has a fully perfected first priority security interest in
the Collateral listed on Exhibit C, subject only to Liens permitted under
Section 4.l(e).
 
 
-6-

--------------------------------------------------------------------------------

 
 
3.8 Accounts and Chattel Paper.
 
(a) The names of the obligors, amounts owing, due dates and other information
with respect to the Accounts and Chattel Paper of such Grantor are and will be
correctly stated in all records of such Grantor relating thereto and in all
invoices and Collateral Reports with respect thereto furnished to the Collateral
Agent by such Grantor from time to time. As of the time when each such Account
or item of Chattel Paper arises, such Grantor shall be deemed to have
represented and warranted that such Account or Chattel Paper, as the case may
be, and all records relating thereto, are genuine and in all material respects
what they purport to be.
 
(b) With respect to all Accounts of such Grantor, except as specifically
disclosed on the most recent Collateral Report, (i) all such Accounts are
Eligible Accounts; (ii) all such Accounts represent bona fide sales of Inventory
or rendering of services to Account Debtors in the ordinary course of such
Grantor's business and are not evidenced by a judgment, Instrument or Chattel
Paper; (iii) there are no setoffs, claims or disputes existing or asserted with
respect thereto and such Grantor has not made any agreement with any Account
Debtor for any extension of time for the payment thereof, any compromise or
settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except a discount or
allowance allowed by such Grantor in the ordinary course of its business for
prompt payment and disclosed to the Collateral Agent; (iv) to such Grantor's
knowledge, there are no facts, events or occurrences which in any way impair the
validity or enforceability thereof or could reasonably be expected to reduce the
amount payable thereunder as shown on such Grantor's books and records and any
invoices, statements and Collateral Reports with respect thereto; (v) such
Grantor has not received any notice of proceedings or actions which are
threatened or pending against any Account Debtor in respect of any such Account
which might result in any adverse change in such Account Debtor's financial
condition; and (vi) such Grantor has no knowledge that any Account Debtor in
respect of any such Account is unable generally to pay its debts as they become
due.
 
(c) In addition, with respect to all Accounts of such Grantor, except as
specifically disclosed on the most recent Collateral Report, (i) the amounts
shown on all invoices, statements and Collateral Reports with respect thereto
are actually and absolutely owing to such Grantor as indicated thereon and are
not in any way contingent and (ii) to such Grantor's knowledge, all Account
Debtors in respect thereof have the capacity to contract.
 
3.9 Inventory. With respect to any Inventory of such Grantor scheduled or listed
on the most recent Collateral Report, (a) such Inventory (other than Inventory
in transit) is located at one of such Grantor's locations set forth on Exhibit
A, (b) no such Inventory (other than Inventory in transit) is now, or shall at
any time or times hereafter be stored at any other location except as permitted
by Section 4.1(g), (c) such Grantor has good, indefeasible and merchantable
title to such Inventory and such Inventory is not subject to any Lien or
security interest or document whatsoever except for the Lien granted to the
Collateral Agent, for the benefit of the Secured Parties, and except for
Permitted Liens, (d) except as specifically disclosed in the most recent
Collateral
 
 
-7-

--------------------------------------------------------------------------------

 
Report, such Inventory is Eligible Inventory of good and merchantable quality,
free from any defects, (e) such Inventory is not subject to any licensing,
patent, royalty, trademark, trade name or copyright agreements with any third
parties which would require any consent of any third party upon sale or
disposition of that Inventory or the payment of any monies to any third party
upon such sale or other disposition, (f) such Inventory has been produced in
accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (g) the completion of
manufacture, sale or other disposition of such Inventory by the Collateral Agent
following an Event of Default shall not require the consent of any Person and
shall not constitute a breach or default under any contract or agreement to
which such Grantor is a party or to which such property is subject.
 
3.10 Intellectual Property. Such Grantor has no interest in, or title to, any
Patent, Trademark or Copyright except as set forth in Exhibit D. This Agreement
is effective to create a valid and continuing Lien and, upon filing of (a)
appropriate financing statements in the offices listed on Exhibit H, (b) a Grant
of Trademark Security Interest, substantially in the form of Exhibit K, and a
Grant of Patent Security Interest, substantially in the form of Exhibit L, with
the United States Patent and Trademark Office, and (c) a Grant of Copyright
Security Interest, substantially in the form of Exhibit M, with the United
States Copyright Office (each such Grant of Trademark Security Interest, Grant
of Patent Security Interest and Grant of Copyright Security Interest, a "Grant
of IP Security Interest"), the Collateral Agent will have fully perfected first
priority security interests in favor of the Collateral Agent on such Grantor's
Patents, Trademarks and Copyrights to the extent that a security interest can be
perfected by the filing of such financing statements and the execution and
delivery of this Agreement and the Grant of IP Security Interests. Such
perfected security interests are enforceable as such as against any and all
creditors of and purchasers from such Grantor, and upon taking the actions
described above all action necessary to protect and perfect the Collateral
Agent's Lien on such Grantor's Patents, Trademarks and Copyrights shall have
been duly taken.
 
3.11 Filing Requirements. None of the Equipment of such Grantor is covered by
any certificate of title, except for the vehicles described in Part I of Exhibit
E. None of the Collateral of such Grantor is of a type for which security
interests or liens may be perfected by filing under any federal statute except
for (a) the vehicles described in Part II of Exhibit E and (b) Patents,
Trademarks and Copyrights held by such Grantor and described in Exhibit D. The
legal description, county and street address of each property on which any
Fixtures are located is set forth in Exhibit F together with the name and
address of the record owner of each such property.
 
3.12 No Financing Statements, Security Agreements. No financing statement or
security agreement describing all or any portion of the Collateral of such
Grantor which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in any jurisdiction except (a) for financing
statements or security agreements naming the Collateral Agent on behalf of the
Secured Parties as the secured party and (b) as permitted by Section 4.1(e).
 
 
-8-

--------------------------------------------------------------------------------

 
3.13 Pledged Collateral.
 
(a) Exhibit G sets forth a complete and accurate list of all of the Pledged
Collateral of such Grantor. Such Grantor is the direct, sole beneficial owner
and sole holder of record of the Pledged Collateral listed on Exhibit G as being
owned by it, free and clear of any Liens, except for the security interest
granted to the Collateral Agent for the benefit of the Secured Parties
hereunder. Such Grantor further represents and warrants that (i) all Pledged
Collateral of such Grantor constituting an Equity Interest has been (to the
extent such concepts are relevant with respect to such Pledged Collateral) duly
authorized, validly issued, is fully paid and non assessable, (ii) with respect
to any certificates delivered to the Collateral Agent representing an Equity
Interest owned by such Grantor, either such certificates are Securities as
defined in Article 8 of the UCC as a result of actions by the issuer or
otherwise, or, if such certificates are not Securities, such Grantor has so
informed the Collateral Agent so that the Collateral Agent may take steps to
perfect its security interest therein as a General Intangible, (iii) all Pledged
Collateral of such Grantor that is held by a securities intermediary is covered
by a control agreement among such Grantor, such securities intermediary and the
Collateral Agent pursuant to which the Collateral Agent has Control and (iv) all
Pledged Collateral which represents Indebtedness owed to such Grantor has been
duly authorized, authenticated or issued and delivered by the issuer of such
Indebtedness and is the legal, valid and binding obligation of such issuer, and
such issuer is not in default thereunder.
 
(b) In addition, (i) none of the Pledged Collateral of such Grantor has been
issued or transferred in violation of the securities registration, securities
disclosure or similar laws of any jurisdiction to which such issuance or
transfer may be subject, (ii) there are existing no options, warrants, calls or
commitments of any character whatsoever relating to the Pledged Collateral of
such Grantor or which obligate the issuer of any Equity Interest included in the
Pledged Collateral of such Grantor to issue additional Equity Interests, and
(iii) no consent, approval, authorization, or other action by, and no giving of
notice to, or filing with, any governmental authority or any other Person is
required for the pledge by such Grantor of the Pledged Collateral of such
Grantor pursuant to this Agreement or for the execution, delivery and
performance of this Agreement by such Grantor, or for the exercise by the
Collateral Agent of the voting or other rights provided for in this Agreement or
for the remedies in respect of the Pledged Collateral of such Grantor pursuant
to this Agreement, except as may be required in connection with such disposition
by laws affecting the offering and sale of securities generally.
 
(c) Except as set forth in Exhibit G, such Grantor owns 100% of the issued and
outstanding Equity Interests which constitute Pledged Collateral of such Grantor
and none of the Pledged Collateral which represents Indebtedness owed to such
Grantor is subordinated in right of payment to other Indebtedness or subject to
the terms of an indenture.
 
 
-9-

--------------------------------------------------------------------------------

 
ARTICLE IV

 
Covenants
 
From the date of this Agreement, and thereafter until this Agreement is
terminated, each Grantor agrees that:
 
4.1 General.
 
(a) Collateral Records. Such Grantor will maintain complete and accurate books
and records with respect to the Collateral of such Grantor, and furnish to the
Collateral Agent, with sufficient copies for each of the Lenders, such reports
relating to the Collateral of such Grantor as the Collateral Agent shall from
time to time reasonably request.
 
(b) Authorization to File Financing Statements; Ratification. Such Grantor
hereby authorizes the Collateral Agent to file, and if requested will deliver to
the Collateral Agent, all financing statements and other documents and take such
other actions as may from time to time be reasonably requested by the Collateral
Agent in order to maintain a first perfected security interest in and, if
applicable, Control of, the Collateral of such Grantor. Any financing statement
filed by the Collateral Agent may be filed in any filing office in any UCC
jurisdiction and may (i) indicate the Collateral of such Grantor (1) as all
assets of such Grantor or words of similar effect, regardless of whether any
particular asset comprised in the Collateral of such Grantor falls within the
scope of Article 9 of the UCC or such jurisdiction, or (2) by any other
description which reasonably approximates the description of the Collateral
contained in this Agreement, and (ii) contain any other information required by
part 5 of Article 9 of the UCC for the sufficiency or filing office acceptance
of any financing statement or amendment, including (A) whether such Grantor is
an organization, the type of organization and any organization identification
number issued to such Grantor, and (B) in the case of a financing statement
filed as a fixture filing or indicating Collateral of such Grantor as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Such Grantor also agrees to furnish
any such information to the Collateral Agent promptly upon reasonable request.
 
(c) Further Assurances. Such Grantor will, if so requested by the Collateral
Agent, furnish to the Collateral Agent, as often as the Collateral Agent
reasonably requests, statements and schedules further identifying and describing
the Collateral of such Grantor and such other reports and information in
connection with the Collateral of such Grantor as the Collateral Agent may
reasonably request, all in such reasonable detail as the Collateral Agent may
specify. Such Grantor also agrees to take any and all actions necessary to
defend title to the Collateral of such Grantor against all persons and to defend
the security interest of the Collateral Agent in such Collateral and the
priority thereof against any Lien not expressly permitted under the Loan
Documents.
 
(d) Disposition of Collateral. Such Grantor will not sell, lease or otherwise
dispose of any of the Collateral of such Grantor except for dispositions
specifically permitted pursuant to Section 7.5 of the Loan Agreement.
 
 
-10-

--------------------------------------------------------------------------------

 
(e) Liens. Such Grantor will not create, incur, or suffer to exist any Lien on
the Collateral of such Grantor except (i) the security interest created by this
Agreement, and (ii) other Permitted Liens.
 
(f) Other Financing Statements. Such Grantor will not authorize the filing of
any financing statement naming it as debtor and covering all or any portion of
the Collateral of such Grantor, except as permitted by Section 4.1(e). Such
Grantor acknowledges that it is not authorized to file any financing statement,
except as permitted by Section 4.1(e), or amendment or termination statement
with respect to any financing statement without the prior written consent of the
Collateral Agent, subject to such Grantor's rights under Section 9-509(d)(2) of
the UCC.
 
(g) Locations. Such Grantor will not (i) maintain any Collateral of such Grantor
at any location other than those locations listed on Exhibit A, (ii) otherwise
change, or add to, such locations without the Collateral Agent's prior written
consent as required by the Loan Agreement (and if the Collateral Agent gives
such consent, such Grantor will concurrently therewith obtain a Collateral
Access Agreement for each such location to the extent required by the Loan
Agreement), or (iii) change its principal place of business or chief executive
office from the location identified on Exhibit A, other than as permitted by the
Loan Agreement.
 
(h) Compliance with Terms. Such Grantor will perform and comply with all
obligations in respect of the Collateral of such Grantor and all agreements to
which it is a party or by which it is bound relating to such Collateral.
 
4.2 Receivables.
 
(a) Certain Agreements on Receivables. Except in the ordinary course of business
and except for those discounts, credits, rebates or other reductions which, in
the reasonable judgment of the officers or directors of the Grantors, are in the
best interests of the Grantor’s business and will not materially adversely
affect the Collateral, such Grantor will not make or agree to make any discount,
credit, rebate or other reduction in the original amount owing on a Receivable
of such Grantor or accept in satisfaction of such a Receivable less than the
original amount thereof, except that, prior to the occurrence of an Event of
Default, such Grantor may reduce the amount of Accounts of such Grantor arising
from the sale of Inventory of such Grantor in accordance with its present
policies and in the ordinary course of business.
 
(b) Collection of Receivables. Except as otherwise provided in this Agreement,
such Grantor will collect and enforce, at such Grantor's sole expense, all
amounts due or hereafter due to such Grantor under the Receivables of such
Grantor.
 
(c) Delivery of Invoices. Such Grantor will deliver to the Collateral Agent
within two Business Days of its request duplicate invoices with respect to each
Account of such Grantor bearing such language of assignment as the Collateral
Agent shall reasonably specify.
 
(d) Disclosure of Counterclaims on Receivables. If (i) any discount, credit or
agreement to make a rebate or to otherwise reduce the amount owing on a
Receivable of such Grantor exists or (ii) if, to the knowledge of such Grantor,
any dispute, setoff, claim, counterclaim or defense exists or has been asserted
or threatened with respect to a Receivable of such Grantor, such Grantor will
promptly disclose such fact to the Collateral Agent in writing. Such Grantor
shall send the Collateral Agent a copy of each credit memorandum in excess of
$25,000 as soon as issued, and such Grantor shall promptly report each credit
memo and each of the facts required to be disclosed to the Collateral Agent in
accordance with this Section 4.2(d) on the Borrowing Base Certificates submitted
by the Borrower.
 
 
-11-

--------------------------------------------------------------------------------

 
(e) Electronic Chattel Paper. Such Grantor shall take all steps necessary to
grant the Collateral Agent Control of all electronic chattel paper of such
Grantor in accordance with the UCC and all "transferable records" as defined in
each of the Uniform Electronic Transactions Act and the Electronic Signatures in
Global and National Commerce Act.
 
4.3 Inventory and Equipment.
 
(a) Maintenance of Goods. Such Grantor will do all things necessary to maintain,
preserve, protect and keep the Inventory and the Equipment of such Grantor in
good repair and working and saleable condition, except for damaged or defective
goods arising in the ordinary course of such Grantor's business and except for
ordinary wear and tear in respect of the Equipment of such Grantor.
 
(b) Returned Inventory. If an Account Debtor returns any Inventory of such
Grantor to such Grantor when no Event of Default exists, then such Grantor shall
promptly determine the reason for such return and shall issue a credit
memorandum to such Account Debtor in the appropriate amount. Such Grantor shall
immediately report to the Collateral Agent any return involving an amount in
excess of $50,000. Each such report shall indicate the reasons for the returns
and the locations and condition of the returned Inventory. In the event any
Account Debtor returns Inventory of such Grantor to such Grantor when an Event
of Default exists, such Grantor, upon the request of the Collateral Agent,
shall: (i) hold the returned Inventory in trust for the Collateral Agent; (ii)
segregate all such returned Inventory from all of its other property; (iii)
dispose of all such returned Inventory solely according to the Collateral
Agent's written instructions; and (iv) not issue any credits or allowances with
respect thereto without the Collateral Agent's prior written consent. All
returned Inventory of such Grantor shall be subject to the Collateral Agent's
Liens thereon. Whenever any Inventory of such Grantor is returned, the related
Account shall be deemed not to constitute an Eligible Account to the extent of
the amount owing by such Account Debtor with respect to such returned Inventory
and such returned Inventory shall not be Eligible Inventory.
 
(c) Inventory Count; Perpetual Inventory System. Such Grantor will conduct a
physical count of the Inventory of such Grantor at least once per Fiscal Year
and, after and during the continuation of an Event of Default, at such other
times as the Collateral Agent reasonably requests. Such Grantor, at its own
expense, shall deliver to the Collateral Agent the results of each physical
verification which such Grantor has made, or has caused any other Person to make
on its behalf, of all or any portion of its Inventory. Such Grantor will
maintain a perpetual inventory reporting system at all times.
 
 
-12-

--------------------------------------------------------------------------------

 
(d) Equipment. Such Grantor shall promptly inform the Collateral Agent of any
additions to or deletions from the Equipment of such Grantor which individually
exceed $50,000, in the case of additions, or $50,000, in the case of deletions.
Such Grantor shall not permit any Equipment of such Grantor to become a fixture
with respect to real property or to become an accession with respect to other
personal property with respect to which real or personal property the Collateral
Agent does not have a Lien. Such Grantor will not, without the Collateral
Agent's prior written consent, alter or remove any identifying symbol or number
on any of such Grantor's Equipment constituting Collateral.
 
(e) Titled Vehicles. Such Grantor will give the Collateral Agent notice of its
acquisition of any vehicle covered by a certificate of title and deliver to the
Collateral Agent, upon request, the original of any vehicle title certificate
and provide and/or file all other documents or instruments necessary to have the
Lien of the Collateral Agent noted on any such certificate or with the
appropriate state office.
 
4.4 Delivery of Instruments, Securities, Chattel Paper and Documents. Such
Grantor will (a) deliver to the Collateral Agent immediately upon execution of
this Agreement the originals of all Chattel Paper, Securities and Instruments
constituting Collateral of such Grantor (if any then exist), (b) hold in trust
for the Collateral Agent upon receipt and within two Business Days thereafter
deliver to the Collateral Agent any Chattel Paper, Securities and Instruments
constituting Collateral of such Grantor, (c) upon the Collateral Agent's
request, deliver to the Collateral Agent (and thereafter hold in trust for the
Collateral Agent upon receipt and within two Business Days deliver to the
Collateral Agent) any Document evidencing or constituting Collateral of such
Grantor and (d) upon the Collateral Agent's request, deliver to the Collateral
Agent a duly executed amendment to this Agreement, in the form of Exhibit I
(each an "Amendment"), pursuant to which such Grantor will pledge such
additional Collateral. Such Grantor hereby authorizes the Collateral Agent to
attach each such Amendment to this Agreement and agrees that all additional
Collateral of such Grantor set forth in such Amendments shall be considered to
be part of the Collateral.
 
4.5 Uncertificated Pledged Collateral. Such Grantor will permit the Collateral
Agent from time to time to cause the appropriate issuers (and, if held with a
securities intermediary, such securities intermediary) of uncertificated
securities or other types of Pledged Collateral of such Grantor not represented
by certificates to mark their books and records with the numbers and face
amounts of all such uncertificated securities or other types of Pledged
Collateral not represented by certificates and all rollovers and replacements
therefor to reflect the Lien of the Collateral Agent granted pursuant to this
Agreement. Such Grantor will take any actions necessary to cause (a) the issuers
of uncertificated securities which are Pledged Collateral of such Grantor and
(b) any securities intermediary which is the holder of any Pledged Collateral of
such Grantor, to cause the Collateral Agent to have and retain Control over such
Pledged Collateral. Without limiting the foregoing, such Grantor will, with
respect to Pledged Collateral of such Grantor held with a securities
intermediary, cause such securities intermediary to enter into a control
agreement with the Collateral Agent, in form and substance satisfactory to the
Collateral Agent, giving the Collateral Agent Control.
 
 
-13-

--------------------------------------------------------------------------------

 
4.6 Pledged Collateral.
 
(a) Changes in Capital Structure of Issuers. Such Grantor will (i) make
commercially reasonable efforts to prevent any issuer of an Equity Interest
constituting Pledged Collateral of such Grantor to dissolve, merge, liquidate,
retire any of its Equity Interests or other Instruments or Securities evidencing
ownership, reduce its capital, sell or encumber all or substantially all of its
assets (except for Permitted Liens and sales of assets permitted pursuant to
Section 4.1(d)) or merge or consolidate with any other entity, and (ii) not vote
any Pledged Collateral of such Grantor in favor of any of the foregoing.
 
(b) Issuance of Additional Securities. Such Grantor will make commercially
reasonable efforts to prevent the issuer of an Equity Interest constituting
Pledged Collateral of such Grantor to issue additional Equity Interests, any
right to receive the same or any right to receive earnings, except to such
Grantor.
 
(c) Registration of Pledged Collateral. Such Grantor will permit any
registerable Pledged Collateral of such Grantor to be registered in the name of
the Collateral Agent or its nominee at any time at the option of the Collateral
Agent.
 
(d) Exercise of Rights in Pledged Collateral.
 
(i) Without in any way limiting the foregoing and subject to clause (ii) below,
such Grantor shall have the right to exercise all voting rights or other rights
relating to the Pledged Collateral of such Grantor for all purposes not
inconsistent with this Agreement, the Loan Agreement or any other Loan Document;
provided, however, that no vote or other right shall be exercised or action
taken which would have the effect of impairing the rights of the Collateral
Agent in respect of any such Pledged Collateral.
 
(ii) Such Grantor will permit the Collateral Agent or its nominee at any time
after the occurrence and continuation of an Event of Default, without notice, to
exercise all voting rights or other rights relating to Pledged Collateral of
such Grantor, including, without limitation, exchange, subscription or any other
rights, privileges, or options pertaining to any Equity Interest or Investment
Property constituting Pledged Collateral of such Grantor as if it were the
absolute owner thereof.
 
(iii) Such Grantor shall be entitled to collect and receive for its own use all
cash dividends and interest paid in respect of the Pledged Collateral of such
Grantor to the extent not in violation of the Loan Agreement, other than any of
the following distributions and payments (collectively referred to as the
"Excluded Payments"): (A) dividends and interest paid or payable other than in
cash in respect of any such Pledged Collateral, and instruments and other
property received, receivable or otherwise distributed in respect of, or in
exchange for, any such Pledged Collateral; (B) dividends and other distributions
paid or payable in cash in respect of any such Pledged Collateral in connection
with a partial or total liquidation or dissolution or in connection with a
reduction of capital, capital surplus or paid-in capital of an issuer; and (C)
cash paid, payable or otherwise distributed, in respect of principal of, or in
redemption of, or in exchange for, any such Pledged Collateral; provided,
however, that until actually paid, all rights to such distributions shall remain
subject to the Lien created by this Agreement; and
 
(iv) All Excluded Payments in respect of any of the Pledged Collateral of such
Grantor, whenever paid or made, shall be delivered to the Collateral Agent to
hold as Pledged Collateral and shall, if received by such Grantor, be received
in trust for the benefit of the Collateral Agent, be segregated from the other
property or funds of such Grantor, and be forthwith delivered to the Collateral
Agent as Pledged Collateral in the same form as so received (with any necessary
endorsement).
 
 
-14-

--------------------------------------------------------------------------------

 
4.7 Intellectual Property.
 
(a) Such Grantor will use commercially reasonable efforts to secure all consents
and approvals necessary or appropriate for the assignment to or benefit of the
Collateral Agent of any License held by such Grantor and to enforce the security
interests granted hereunder.
 
(b) Such Grantor shall notify the Collateral Agent immediately if it knows or
has reason to know that any application or registration relating to any Patent,
Trademark or Copyright of such Grantor (now or hereafter existing) may become
abandoned or expired, or of any adverse determination or development (including
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office, the United States Copyright
Office or any court) regarding such Grantor's ownership of any Patent, Trademark
or Copyright, its right to register the same, or to keep and maintain the same.
 
(c) In no event shall such Grantor, either directly or through any agent,
employee, licensee or designee, file an application for the registration of any
Patent, Trademark or Copyright with the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency
without giving the Collateral Agent prior written notice thereof, and, upon
request of the Collateral Agent, such Grantor shall execute and deliver to the
Collateral Agent such Grant of IP Security Interest as the Collateral Agent may
request with respect to such Patent, Trademark or Copyright, and the General
Intangibles of such Grantor relating thereto or represented thereby, for filing
with the United States Patent and Trademark Office or the United States
Copyright Office, as appropriate. Upon the execution and delivery of any such
Grant of IP Security Interest to the Collateral Agent, Exhibit D shall be deemed
to be modified to include reference to any Patents, Trademarks or Copyrights
listed in such Grant of IP Security Interest.
 
(d) Such Grantor shall take all actions reasonably necessary or requested by the
Collateral Agent to maintain and pursue each application, to obtain the relevant
registration and to maintain the registration of each of the Patents, Trademarks
and Copyrights of such Grantor (now or hereafter existing), including the filing
of applications for renewal, affidavits of use, affidavits of noncontestability
and opposition and interference and cancellation proceedings, unless the
Collateral Agent shall determine that such Patent, Trademark or Copyright is not
material to the conduct of Grantor's business.
 
(e) Such Grantor shall, unless the Collateral Agent shall reasonably determine
that a particular Patent, Trademark or Copyright of such Grantor is in no way
material to the conduct of its business or operations, promptly sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and shall take such other
actions as the Collateral Agent shall deem appropriate under the circumstances
to protect such Patent, Trademark or Copyright. In the event that such Grantor
institutes suit because any of the Patents, Trademarks or Copyrights of such
Grantor constituting Collateral is infringed upon, or misappropriated or diluted
by a third party, such Grantor shall comply with Section 4.8.
 
 
-15-

--------------------------------------------------------------------------------

 
4.8 Commercial Tort Claims. Such Grantor shall promptly, and in any event within
five (5) Business Days after the same is acquired by it, notify the Collateral
Agent of any commercial tort claim (as defined in the UCC) acquired by it and,
unless the Collateral Agent otherwise consents, such Grantor shall deliver to
the Collateral Agent a duly executed Amendment pursuant to which such Grantor
grants to the Collateral Agent a first priority security interest in such
commercial tort claim. Such Grantor hereby authorizes the Collateral Agent to
attach each such Amendment to this Agreement and agrees that all additional
Collateral of such Grantor set forth in such Amendments shall be considered to
be part of the Collateral.
 
4.9 Letter-of-Credit Rights. If such Grantor is or becomes the beneficiary of a
letter of credit, such Grantor shall promptly, and in any event within five (5)
Business Days after becoming such a beneficiary, notify the Collateral Agent
thereof and take all commercially reasonable efforts to cause the issuer and/or
confirmation bank to (i) consent to the assignment of any Letter-of-Credit
Rights to the Collateral Agent and (ii) agree to direct all payments thereunder
to a Deposit Account at the Collateral Agent or subject to a Deposit Account
Control Agreement for application to the Secured Obligations, all in form and
substance reasonably satisfactory to the Collateral Agent.
 
4.10 Federal, State or Municipal Claims. Such Grantor will promptly notify the
Collateral Agent of any Collateral of such Grantor which constitutes a claim
against the United States government or any state or local government or any
instrumentality or agency thereof, the assignment of which claim is restricted
by federal, state or municipal law.
 
4.11 No Interference. Such Grantor agrees that it will not interfere with any
right, power and remedy of the Collateral Agent provided for in this Agreement
or now or hereafter existing at law or in equity or by statute or otherwise, or
the exercise or beginning of the exercise by the Collateral Agent of any one or
more of such rights, powers or remedies.
 
4.12 Insurance.
 
(a) Such Grantor will maintain with financially sound and reputable carriers
having a financial strength rating of at least A+ by A.M. Best Company (a)
insurance in such amounts (with no greater risk retention) and against such
risks (including loss or damage by fire and loss in transit; theft, burglary,
pilferage, larceny, embezzlement, and other criminal activities; business
interruption; general liability; and workers' compensation) and such other
hazards as is customarily maintained by companies of established repute engaged
in the same or similar businesses operating in the same or similar
locations.  In the event any Collateral of such Grantor is located in any area
that has been designated by the Federal Emergency Management Agency as a
"Special Flood Hazard Area", such Grantor shall purchase and maintain flood
insurance on such Collateral (including any personal property which is located
on any real property leased by such Loan Party within a "Special Flood Hazard
Area"). The amount of all insurance required by this Section shall at a minimum
comply with applicable law, including the Flood Disaster Protection Act of 1973,
as amended. All premiums on such insurance shall be paid when due by such
Grantor, and copies of the policies delivered to the Collateral Agent. If such
Grantor fails to obtain any insurance as required by this Section, the
Collateral Agent may obtain such insurance at the Borrower's expense. By
purchasing such insurance, the Collateral Agent shall not be deemed to have
waived any Default arising from such Grantor's failure to maintain such
insurance or pay any premiums therefor.
 
 
-16-

--------------------------------------------------------------------------------

 
(b) All insurance policies required under this Section shall name the Collateral
Agent (for the benefit of the Secured Parties) as an additional insured or as
loss payee, as applicable, and shall contain loss payable clauses or mortgagee
clauses, through endorsements in form and substance satisfactory to the
Collateral Agent, which provide that: (i) all proceeds thereunder with respect
to any Collateral shall be payable to the Collateral Agent; (ii) no such
insurance shall be affected by any act or neglect of the insured or owner of the
property described in such policy; and (iii) such policy and loss payable or
mortgagee clauses may be canceled, amended, or terminated only upon at least
thirty (30) days prior written notice given to the Collateral Agent.
 
4.13 Collateral Access Agreements. Such Grantor shall use commercially
reasonable efforts to obtain a Collateral Access Agreement, from the lessor of
each leased property, mortgagee of owned property or bailee or consignee with
respect to any warehouse, processor or converter facility or other location
where Collateral of such Grantor is stored or located, which agreement or letter
shall provide access rights, contain a waiver or subordination of all Liens or
claims that the landlord, mortgagee, bailee or consignee may assert against the
Collateral of such Grantor at that location, and shall otherwise be reasonably
satisfactory in form and substance to the Collateral Agent. Such Grantor shall
timely and fully pay and perform its obligations under all leases and other
agreements with respect to each leased location or third party warehouse where
any Collateral of such Grantor is or may be located.
 
4.14 Deposit Account Control Agreements. Such Grantor will provide to the
Collateral Agent, upon the Collateral Agent's request, a Deposit Account Control
Agreement duly executed on behalf of each financial institution holding a
deposit account of such Grantor as set forth in this Agreement.
 
4.15 Change of Name or Location; Change of Fiscal Year. Such Grantor shall not
(a) change its name as it appears in official filings in the state of its
incorporation or organization, (b) change its chief executive office, principal
place of business, mailing address, corporate offices or warehouses or locations
at which Collateral of such Grantor is held or stored, or the location of its
records concerning the Collateral as set forth in this Agreement, (c) change the
type of entity that it is, (d) change its organization identification number, if
any, issued by its state of incorporation or other organization, or (e) change
its state of incorporation or organization, in each case, unless the Collateral
Agent shall have received at least thirty (30) days prior written notice of such
change and the Collateral Agent shall have acknowledged in writing that either
(1) such change will not adversely affect the validity, perfection or priority
of the Collateral Agent's security interest in the Collateral of such Grantor,
or (2) any reasonable action requested by the Collateral Agent in connection
therewith has been completed or taken (including any action to continue the
perfection of any Liens in favor of the Collateral Agent, on behalf of the
Secured Parties, in any such Collateral); provided that any new location shall
be in the continental U.S.
 
 
-17-

--------------------------------------------------------------------------------

 
ARTICLE V

 
Events of Default And Remedies
 
5.1 Applicable Grace Periods. Solely for purposes of determining whether a
Default or an Event of Default shall have occurred under Section 9.5 of the Loan
Agreement as a result of a breach by any Grantor of any of the terms or
provisions of this Agreement, (a) a breach by any Grantor of any of the terms or
provisions of Section 4.1(d), Section 4.14, Section 4.15 or Article 8 shall
constitute an immediate such Event of Default and (b) a breach by any Grantor of
any of the other terms or provisions of this Agreement shall constitute such an
Event of Default only if such breach is not remedied within ten (10) Business
Days after any officer of any Grantor knew or should reasonably have known of
such breach. The parties acknowledge and agree that nothing in this Section 5.1
is intended to limit the scope of the term Event of Default and that the sole
purpose of this Section 5.1 is to establish the grace periods that shall apply
with respect to breaches of any of the terms or provisions of this Agreement.
 
5.2 Remedies.
 
(a) Upon the occurrence and during the continuation of any Event of Default, the
Collateral Agent may, or at the direction of the Required Lenders shall,
exercise any or all of the following rights and remedies to the extent permitted
by applicable law:
 
(i) those rights and remedies provided in this Agreement, the Loan Agreement, or
any other Loan Document; provided that this Section 5.2(a) shall not be
understood to limit any rights or remedies available to the Administrative
Agent, the Collateral Agent or the Lenders prior to an Event of Default;
 
(ii) those rights and remedies available to a secured party under the UCC
(whether or not the UCC applies to the affected Collateral) or under any other
applicable law (including, without limitation, any law governing the exercise of
a bank's right of setoff or bankers' lien) when a debtor is in default under a
security agreement;
 
(iii) give notice of sole control or any other instruction under any Deposit
Account Control Agreement or any control agreement with any securities
intermediary and take any action therein with respect to the related Collateral;
 
(iv) without notice (except as specifically provided in Section 8.1 or elsewhere
herein), demand or advertisement of any kind to any Grantor or any other Person,
enter the premises of any Grantor where any Collateral is located (through
self-help and without judicial process) to collect, receive, assemble, process,
appropriate, sell, lease, assign, grant an option or options to purchase or
otherwise dispose of, deliver, or realize upon, the Collateral or any part
thereof in one or more parcels at public or private sale or sales (which sales
may be adjourned or continued from time to time with or without notice and may
take place at any Grantor's premises or elsewhere), for cash, on credit or for
future delivery without assumption of any credit risk, and upon such other terms
as the Collateral Agent may deem commercially reasonable; and
 
 
-18

--------------------------------------------------------------------------------

 
(v) concurrently with written notice to any Grantor, transfer and register in
its name or in the name of its nominee the whole or any part of the Pledged
Collateral of such Grantor, exchange certificates or instruments representing or
evidencing such Pledged Collateral for certificates or instruments of smaller or
larger denominations, exercise the voting and all other rights as a holder with
respect thereto, collect and receive all cash dividends, interest, principal and
other distributions made thereon, and otherwise act with respect to such Pledged
Collateral as though the Collateral Agent was the outright owner thereof.
 
(b) The Collateral Agent, on behalf of the Secured Parties, may comply with any
applicable state or federal law requirements in connection with a disposition of
the Collateral and compliance will not be considered to adversely affect the
commercial reasonableness of any sale of the Collateral.
 
(c) The Collateral Agent shall have the right upon any such public sale or sales
and, to the extent permitted by law, upon any such private sale or sales, to
purchase, for the benefit of the Secured Parties, the whole or any part of the
Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantors hereby expressly release.
 
(d) To the extent permitted by law, until the Collateral Agent is able to effect
a sale, lease, or other disposition of Collateral, the Collateral Agent shall
have the right to hold or use such Collateral, or any part thereof, to the
extent that it deems appropriate for the purpose of preserving such Collateral
or its value or for any other purpose deemed appropriate by the Collateral
Agent. The Collateral Agent may, if it so elects, seek the appointment of a
receiver or keeper to take possession of Collateral and to enforce any of the
Collateral Agent's remedies (for the benefit of the Secured Parties), with
respect to such appointment without prior notice or hearing as to such
appointment.
 
(e) Notwithstanding the foregoing, to the extent permitted by law, neither the
Collateral Agent nor any other Secured Party shall be required to (i) make any
demand upon, or pursue or exhaust any of their rights or remedies against, any
Grantor, any other obligor, guarantor, pledgor or any other Person with respect
to the payment of the Secured Obligations or to pursue or exhaust any of their
rights or remedies with respect to any Collateral therefor or any direct or
indirect guarantee thereof, (ii) marshal the Collateral or any guarantee of the
Secured Obligations or to resort to the Collateral or any such guarantee in any
particular order, or (iii) effect a public sale of any Collateral.
 
(f) Each Grantor recognizes that the Collateral Agent may be unable to effect a
public sale of any or all the Pledged Collateral and may be compelled to resort
to one or more private sales thereof in accordance with clause (a) above. Each
Grantor also acknowledges that any private sale may result in prices and other
terms less favorable to the seller than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall not
be deemed to have been made in a commercially unreasonable manner solely by
virtue of such sale being private. The Collateral Agent shall be under no
obligation to delay a sale of any of the Pledged Collateral for the period of
time necessary to permit any Grantor or the issuer of such Pledged Collateral to
register such securities for public sale under the Securities Act of 1933, as
amended, or under applicable state securities laws, even if such Grantor and/or
such issuer would agree to do so.
 
 
-19-

--------------------------------------------------------------------------------

 
5.3 Grantor's Obligations Upon Default. Upon the request of the Collateral Agent
after the occurrence and continuation of an Event of Default, each Grantor will:
 
(a) assemble and make available to the Collateral Agent the Collateral of such
Grantor and all books and records relating thereto at any place or places
specified by the Collateral Agent, whether at such Grantor's premises or
elsewhere;
 
(b) permit the Collateral Agent, by the Collateral Agent's representatives and
agents, to enter, occupy and use any premises where all or any part of the
Collateral, or the books and records relating thereto, or both, are located, to
take possession of all or any part of the Collateral or the books and records
relating thereto, or both, to remove all or any part of the Collateral or the
books and records relating thereto, or both, and to conduct sales of the
Collateral, without any obligation to pay such Grantor for such use and
occupancy;
 
(c) use commercially reasonable efforts to take, or cause an issuer of Pledged
Collateral of such Grantor to take, any and all actions necessary to register or
qualify such Pledged Collateral to enable the Collateral Agent to consummate a
public sale or other disposition of such Pledged Collateral; and
 
(d) at its own expense, cause the independent certified public accountants then
engaged by such Grantor to prepare and deliver to the Collateral Agent and each
Lender, at any time, and from time to time, promptly upon the Collateral Agent's
request, the following reports with respect to such Grantor: (i) a
reconciliation of all Accounts of such Grantor; (ii) an aging of all such
Accounts; (iii) trial balances; and (iv) a test verification of such Accounts.
 
5.4 Grant of Intellectual Property License. For the purpose of enabling the
Collateral Agent to exercise the rights and remedies under this Article V at
such time as the Collateral Agent shall be lawfully entitled to exercise such
rights and remedies, each Grantor hereby (a) grants to the Collateral Agent, for
the benefit of the Secured Parties, an irrevocable, nonexclusive license
(exercisable without payment of royalty or other compensation to such Grantor)
to use, license or sublicense any Patents, Trademarks or Copyrights now owned or
hereafter acquired by such Grantor, and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the Collateral
Agent may sell any of such Grantor's Inventory directly to any person, including
without limitation persons who have previously purchased such Grantor's
Inventory from such Grantor and in connection with any such sale or other
enforcement of the Collateral Agent's rights under this Agreement, may sell
Inventory which bears any Trademark owned by or licensed to such Grantor and any
Inventory that is covered by any Copyright owned by or licensed to such Grantor
and the Collateral Agent may finish any work in process and affix any Trademark
owned by or licensed to such Grantor and sell such Inventory as provided herein.
 
5.5 Exercise of Remedies by Collateral Agent.  Anything contained in this
Agreement or any other Loan Document to the contrary notwithstanding, each
Grantor and each Secured Party hereby agree that no Secured Party other than the
Collateral Agent shall have any right individually to realize upon any of the
Collateral, it being understood and agreed that all powers, rights and remedies
hereunder and under the other Collateral Documents may be exercised solely by
the Collateral Agent on behalf of the Secured Parties in accordance with the
terms hereof.
 
 
-20-

--------------------------------------------------------------------------------

 
5.6 Allocation of Proceeds.  Any proceeds of Collateral received by the
Collateral Agent pursuant to this Agreement shall be applied in accordance with
the terms of the Loan Agreement.
 
ARTICLE VI

 
Account Verification; Attorney In Fact; Proxy
 
6.1 Account Verification. The Collateral Agent may at any time, in the
Collateral Agent's own name, in the name of a nominee of the Collateral Agent,
or in the name of any Grantor communicate (by mail, telephone, facsimile or
otherwise) with the Account Debtors of any Grantor, parties to contracts with
any Grantor and obligors in respect of Instruments of any Grantor to verify with
such Persons, to the Collateral Agent's satisfaction, the existence, amount,
terms of, and any other matter relating to, any Accounts, Instruments, Chattel
Paper, payment intangibles and/or other Receivables included in the Collateral.
 
6.2 Authorization for Collateral Agent to Take Certain Action.
 
(a) Each Grantor irrevocably authorizes the Collateral Agent at any time and
from time to time in the sole discretion of the Collateral Agent and appoints
the Collateral Agent as its attorney in fact (i) to file financing statements
and any amendments or continuations thereto necessary or desirable in the
Collateral Agent's sole discretion to perfect and to maintain the perfection and
priority of the Collateral Agent's security interest in the Collateral of such
Grantor, (ii) to endorse and collect any cash proceeds of the Collateral of such
Grantor, (iii) to contact and enter into one or more agreements with the issuers
of uncertificated securities which are Pledged Collateral of such Grantor or
with securities intermediaries holding Pledged Collateral of such Grantor as may
be necessary or advisable to give the Collateral Agent Control over such Pledged
Collateral, (iv) to apply the proceeds of any Collateral of such Grantor
received by the Collateral Agent to the Secured Obligations as provided in
Section 7.3, (v) to discharge past due taxes, assessments, charges, fees or
Liens on the Collateral of such Grantor (except for such Liens as are
specifically permitted hereunder), (vi) to contact Account Debtors for any
reason, (vii) to demand payment or enforce payment of the Receivables of such
Grantor in the name of the Collateral Agent or such Grantor and to endorse any
and all checks, drafts, and other instruments for the payment of money relating
to such Receivables, (viii) to sign such Grantor's name on any invoice or bill
of lading relating to the Receivables of such Grantor, drafts against any
Account Debtor of such Grantor, and assignments and verifications of Receivables
of such Grantor, (ix) to exercise all of such Grantor's rights and remedies with
respect to the collection of the Receivables and any other Collateral of such
Grantor, (x) to settle, adjust, compromise, extend or renew the Receivables of
such Grantor, (xi) to settle, adjust or compromise any legal proceedings brought
to collect Receivables of such Grantor, (xii) to prepare, file and sign such
Grantor's name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xiii) to prepare, file and sign such Grantor's
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Receivables of such Grantor, (xiv) to change the
address for delivery of mail addressed to such Grantor to such address as the
Collateral Agent may designate and to receive, open and dispose of all mail
addressed to such Grantor, and (xv) to do all other acts and things necessary to
carry out this Agreement; and such Grantor agrees to reimburse the Collateral
Agent on demand for any payment made or any expense incurred by the Collateral
Agent in connection with any of the foregoing; provided that this authorization
shall not relieve such Grantor of any of its obligations under this Agreement or
under the Loan Agreement.
 
 
-21-

--------------------------------------------------------------------------------

 
(b) All acts of said attorney or designee are hereby ratified and approved. The
powers conferred on the Collateral Agent, for the benefit of the Secured
Parties, under this Section 6.2 are solely to protect the Collateral Agent's
interests in the Collateral and shall not impose any duty upon the Collateral
Agent or any other Secured Party to exercise any such powers. The Collateral
Agent agrees that, except for the powers granted in Section 6.2(a)(i),
6.2(a)(iii), 6.2(a)(vi) and Section 6.2(a)(xv), it shall not exercise any power
or authority granted to it unless an Event of Default has occurred and is
continuing.
 
6.3 Proxy. EACH GRANTOR HEREBY IRREVOCABLY CONSTITUTES AND APPOINTS THE
COLLATERAL AGENT AS THE PROXY AND ATTORNEY IN FACT (AS SET FORTH IN SECTION 6.2)
OF SUCH GRANTOR WITH RESPECT TO THE PLEDGED COLLATERAL OF SUCH GRANTOR,
INCLUDING THE RIGHT TO VOTE SUCH PLEDGED COLLATERAL, WITH FULL POWER OF
SUBSTITUTION TO DO SO. IN ADDITION TO THE RIGHT TO VOTE ANY SUCH PLEDGED
COLLATERAL, THE APPOINTMENT OF THE COLLATERAL AGENT AS PROXY AND
ATTORNEY-IN-FACT SHALL INCLUDE THE RIGHT TO EXERCISE ALL OTHER RIGHTS, POWERS,
PRIVILEGES AND REMEDIES TO WHICH A HOLDER OF SUCH PLEDGED COLLATERAL WOULD BE
ENTITLED (INCLUDING GIVING OR WITHHOLDING WRITTEN CONSENTS OF SHAREHOLDERS,
CALLING SPECIAL MEETINGS OF SHAREHOLDERS AND VOTING AT SUCH MEETINGS). SUCH
PROXY SHALL BE EFFECTIVE, AUTOMATICALLY AND WITHOUT THE NECESSITY OF ANY ACTION
(INCLUDING ANY TRANSFER OF ANY SUCH PLEDGED COLLATERAL ON THE RECORD BOOKS OF
THE ISSUER THEREOF) BY ANY PERSON (INCLUDING THE ISSUER OF SUCH PLEDGED
COLLATERAL OR ANY OFFICER OR AGENT THEREOF), UPON THE OCCURRENCE AND
CONTINUATION OF A DEFAULT.
 
6.4 Nature of Appointment; Limitation of Duty. THE APPOINTMENT OF THE COLLATERAL
AGENT AS PROXY AND ATTORNEY-IN-FACT IN THIS ARTICLE VI IS COUPLED WITH AN
INTEREST AND SHALL BE IRREVOCABLE UNTIL THE DATE ON WHICH THIS AGREEMENT IS
TERMINATED IN ACCORDANCE WITH SECTION 8.14. NOTWITHSTANDING ANYTHING CONTAINED
HEREIN, NEITHER THE COLLATERAL AGENT, NOR ANY OTHER SECURED PARTY, NOR ANY OF
THEIR RESPECTIVE AFFILIATES, OFFICERS, DIRECTORS, EMPLOYEES, AGENTS OR
REPRESENTATIVES SHALL HAVE ANY DUTY TO EXERCISE ANY RIGHT OR POWER GRANTED
HEREUNDER OR OTHERWISE OR TO PRESERVE THE SAME AND SHALL NOT BE LIABLE FOR ANY
FAILURE TO DO SO OR FOR ANY DELAY IN DOING SO, EXCEPT IN RESPECT OF DAMAGES
ATTRIBUTABLE SOLELY TO THEIR OWN GROSS NEGLIGENCE OR WILLFUL MISCONDUCT AS
FINALLY DETERMINED BY A COURT OF COMPETENT JURISDICTION; PROVIDED THAT, IN NO
EVENT SHALL THEY BE LIABLE FOR ANY PUNITIVE, EXEMPLARY, INDIRECT OR
CONSEQUENTIAL DAMAGES.
 
 
-22-

--------------------------------------------------------------------------------

 
ARTICLE VII

 
Deposit Accounts
 
7.1 Collection of Receivables. To the extent required by the Collateral Agent,
each Grantor shall execute and deliver to the Collateral Agent a Deposit Account
Control Agreement for each Deposit Account maintained by such Grantor into which
all cash, checks or other similar payments relating to or constituting payments
made in respect of Receivables of such Grantor will be deposited (a "Collateral
Deposit Account"), which Collateral Deposit Accounts are identified as such on
Exhibit B.
 
7.2 Covenant Regarding New Deposit Accounts. To the extent required by the
Collateral Agent, before opening or replacing any Collateral Deposit Account or
other Deposit Account, the applicable Grantor shall cause the bank or financial
institution in which it seeks to open such Deposit Account to enter into a
Deposit Account Control Agreement with the Collateral Agent in order to give the
Collateral Agent Control of such Deposit Account. In the case of any Deposit
Account maintained with a Lender, the terms of such Deposit Account Control
Agreement shall be subject to the provisions of the Loan Agreement regarding
setoffs.
 
7.3 Control Over Deposit Accounts. So long as no Event of Default shall have
occurred and be continuing, each Grantor may make withdrawals, payments,
transfers or other dispositions of funds from, and give other instructions
concerning, its Deposit Accounts. Upon the occurrence and during the
continuation of any Event of Default, no Grantor shall have any right or ability
to, and no Grantor shall, access or withdraw or otherwise transfer funds from
any of its Deposit Accounts, and the Collateral Agent shall have the sole right
to make withdrawals, payments transfers and other dispositions of funds in any
such Deposit Account without the need for any further act or consent by any
Grantor, all as more particularly described in each Deposit Account Control
Agreement.
 
ARTICLE VIII

 
General Provisions
 
8.1 Waivers. Each Grantor hereby waives notice of the time and place of any
public sale or the time after which any private sale or other disposition of all
or any part of the Collateral may be made. To the extent such notice may not be
waived under applicable law, any notice made shall be deemed reasonable if sent
to such Grantor, addressed as set forth in Article IX, at least twenty (20) days
prior to (i) the date of any such public sale or (ii) the time after which any
such private sale or other disposition may be made. To the maximum extent
permitted by applicable law, each Grantor waives all claims, damages, and
demands against the Collateral Agent or any other Secured Party arising out of
the repossession, retention or sale of any of the Collateral, except such as
arise solely out of the gross negligence or willful misconduct of the Collateral
Agent as finally determined by a court of competent jurisdiction. To the extent
it may lawfully do so, each Grantor absolutely and irrevocably waives and
relinquishes the benefit and advantage of, and covenants not to assert against
the Collateral Agent or any other Secured Party, any valuation, stay, appraisal,
extension, moratorium, redemption or similar laws and any and all rights or
defenses it may have as a surety now or hereafter existing which, but for this
provision, might be applicable to the sale of any Collateral made under the
judgment, order or decree of any court, or privately under the power of sale
conferred by this Agreement, or otherwise. Except as otherwise specifically
provided herein, each Grantor hereby waives presentment, demand, protest or any
notice (to the maximum extent permitted by applicable law) of any kind in
connection with this Agreement or any Collateral.
 
 
-23-

--------------------------------------------------------------------------------

 
8.2 Limitation on Collateral Agent's Duty with Respect to the Collateral. The
Collateral Agent shall have no obligation to clean up or otherwise prepare the
Collateral for sale. The Collateral Agent shall use reasonable care with respect
to the Collateral in its possession or under its control. Neither the Collateral
Agent nor any other Secured Party shall have any other duty as to any Collateral
in its possession or control or in the possession or control of any agent or
nominee of the Collateral Agent, or any income thereon or as to the preservation
of rights against prior parties or any other rights pertaining thereto. To the
extent that applicable law imposes duties on the Collateral Agent to exercise
remedies in a commercially reasonable manner, each Grantor acknowledges and
agrees that it is commercially reasonable for the Collateral Agent (i) to fail
to incur expenses deemed significant by the Collateral Agent to prepare
Collateral for disposition or otherwise to transform raw material or work in
process into finished goods or other finished products for disposition, (ii) to
fail to obtain third party consents for access to Collateral to be disposed of,
or to obtain or, if not required by other law, to fail to obtain governmental or
third party consents for the collection or disposition of Collateral to be
collected or disposed of, (iii) to fail to exercise collection remedies against
Account Debtors or other Persons obligated on Collateral or to remove Liens on
or any adverse claims against Collateral, (iv) to exercise collection remedies
against Account Debtors and other Persons obligated on Collateral directly or
through the use of collection agencies and other collection specialists, (v) to
advertise dispositions of Collateral through publications or media of general
circulation, whether or not the Collateral is of a specialized nature, (vi) to
contact other Persons, whether or not in the same business as such Grantor, for
expressions of interest in acquiring all or any portion of such Collateral,
(vii) to hire one or more professional auctioneers to assist in the disposition
of Collateral, whether or not the Collateral is of a specialized nature, (viii)
to dispose of Collateral by utilizing internet sites that provide for the
auction of assets of the types included in the Collateral or that have the
reasonable capacity of doing so, or that match buyers and sellers of assets,
(ix) to dispose of assets in wholesale rather than retail markets, (x) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(xi) to purchase insurance or credit enhancements to insure the Collateral Agent
against risks of loss, collection or disposition of Collateral or to provide to
the Collateral Agent a guaranteed return from the collection or disposition of
Collateral, or (xii) to the extent deemed appropriate by the Collateral Agent,
to obtain the services of other brokers, investment bankers, consultants and
other professionals to assist the Collateral Agent in the collection or
disposition of any of the Collateral. Each Grantor acknowledges that the purpose
of this Section 8.2 is to provide nonexhaustive indications of what actions or
omissions by the Collateral Agent would be commercially reasonable in the
Collateral Agent's exercise of remedies against the Collateral and that other
actions or omissions by the Collateral Agent shall not be deemed commercially
unreasonable solely on account of not being indicated in this Section 8.2.
Without limitation upon the foregoing, nothing contained in this Section 8.2
shall be construed to grant any rights to any Grantor or to impose any duties on
the Collateral Agent that would not have been granted or imposed by this
Agreement or by applicable law in the absence of this Section 8.2.
 
 
-24-

--------------------------------------------------------------------------------

 
8.3 Compromises and Collection of Collateral. Each Grantor and the Collateral
Agent recognize that setoffs, counterclaims, defenses and other claims may be
asserted by obligors with respect to certain of the Receivables included in the
Collateral, that certain of such Receivables may be or become uncollectible in
whole or in part and that the expense and probability of success in litigating a
disputed Receivable may exceed the amount that reasonably may be expected to be
recovered with respect to such Receivable. In view of the foregoing, each
Grantor agrees that the Collateral Agent may at any time and from time to time,
if an Event of Default has occurred and is continuing, compromise with the
obligor on any Receivable included in the Collateral, accept in full payment of
any such Receivable such amount as the Collateral Agent in its sole discretion
shall determine or abandon any such Receivable, and any such action by the
Collateral Agent shall be commercially reasonable so long as the Collateral
Agent acts in good faith based on information known to it at the time it takes
any such action.
 
8.4 Priority of Liens. Notwithstanding the date, time, manner or order of the
creation, attachment or perfection of their respective Liens in any Collateral
or any terms, covenants or conditions of any Loan Documents, or any applicable
law, as between the Class A Lenders and Class B Lenders, (a) the Class A Lenders
shall have a first priority Lien on the Collateral and (b) the Class B Lenders
shall have a second Lien on the Collateral
 
8.5 Secured Party Performance of Debtor Obligations. Without having any
obligation to do so, the Collateral Agent may perform or pay any obligation
which any Grantor has agreed to perform or pay in this Agreement, and such
Grantor shall reimburse the Collateral Agent for any amounts paid by the
Collateral Agent pursuant to this Section 8.4. Such Grantor's obligation to
reimburse the Collateral Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
 
8.6 Specific Performance of Certain Covenants. Each Grantor acknowledges and
agrees that a breach of any of the covenants contained in Sections 4.1(d),
4.1(e), 4.4, 4.5, 4.6, 4.7, 4.8, 4.9, 4.10, 4.12, 4.14, 4.15, 5.3 or in Article
VII may cause irreparable injury to the Collateral Agent and the other Secured
Parties, and that the Collateral Agent and the other Secured Parties have no
adequate remedy at law in respect of such breaches and such Grantor therefore
agrees, without limiting the right of the Collateral Agent to seek and obtain
specific performance of other obligations of such Grantor contained in this
Agreement, that the covenants of such Grantor contained in the Sections referred
to in this Section 8.5 shall be specifically enforceable against such Grantor.
 
8.7 Dispositions Not Authorized. No Grantor is authorized to sell or otherwise
dispose of any of the Collateral except as set forth in Section 4.1(d) and,
notwithstanding any course of dealing between any Grantor and the Collateral
Agent or any other conduct of the Collateral Agent, no authorization to sell or
otherwise dispose of any of the Collateral (except as set forth in Section
4.1(d)) shall be binding upon the Collateral Agent or the other Secured Parties
unless such authorization is in writing signed by the Collateral Agent.
 
 
-25-

--------------------------------------------------------------------------------

 
 
8.8 No Waiver; Amendments; Cumulative Remedies. No delay or omission of the
Collateral Agent to exercise any right or remedy granted under this Agreement
shall impair such right or remedy or be construed to be a waiver of any Default
or an acquiescence therein, and any single or partial exercise of any such right
or remedy shall not preclude any other or further exercise thereof or the
exercise of any other right or remedy. No waiver, amendment or other variation
of the terms, conditions or provisions of this Agreement whatsoever shall be
valid unless in writing signed by the Collateral Agent with the concurrence or
at the direction of the Required Lenders whose consent is required under Section
13.4 of the Loan Agreement, and then only to the extent in such writing
specifically set forth. All rights and remedies contained in this Agreement or
by law afforded shall be cumulative and all shall be available to the Collateral
Agent until the Commitments have expired or terminated and the Secured
Obligations have been paid in full.
 
8.9 Limitation by Law; Severability of Provisions. All rights, remedies and
powers provided in this Agreement may be exercised only to the extent that the
exercise thereof does not violate any applicable provision of applicable law,
and all the provisions of this Agreement are intended to be subject to all
applicable mandatory provisions of applicable law that may be controlling and to
be limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable or not entitled to be recorded or registered, in whole or
in part. Any provision in this Agreement that is held to be inoperative,
unenforceable, or invalid in any jurisdiction shall, as to that jurisdiction, be
inoperative, unenforceable, or invalid without affecting the remaining
provisions in that jurisdiction or the operation, enforceability, or validity of
that provision in any other jurisdiction, and to this end the provisions of this
Agreement are declared to be severable.
 
8.10 Reinstatement. This Agreement shall remain in full force and effect and
continue to be effective against any Grantor should any petition be filed by or
against such Grantor for liquidation or reorganization, should such Grantor
become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of such Grantor's assets, and shall continue to be effective or
be reinstated, as the case may be, if at any time payment and performance of the
Secured Obligations, or any part thereof, is, pursuant to applicable law,
rescinded or reduced in amount, or must otherwise be restored or returned by any
obligee of the Secured Obligations, whether as a "voidable preference,"
"fraudulent conveyance," or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Secured Obligations shall be
reinstated and deemed reduced only by such amount paid and not so rescinded,
reduced, restored or returned.
 
8.11 Benefit of Agreement. The terms and provisions of this Agreement shall be
binding upon and inure to the benefit of each Grantor and the Collateral Agent
(for the benefit of the Secured Parties) and their respective successors and
assigns (including all persons who become bound as a debtor to this Agreement),
except that no Grantor shall have the right to assign its rights or delegate its
obligations under this Agreement, or any interest herein, without the prior
written consent of the Collateral Agent. No sales of participations,
assignments, transfers, or other dispositions of any agreement governing the
Secured Obligations or any portion thereof or interest therein shall in any
manner impair the Lien granted to the Collateral Agent, for the benefit of the
Secured Parties, hereunder.
 
 
-26-

--------------------------------------------------------------------------------

 
8.12 Survival of Representations. All representations and warranties of each
Grantor contained in this Agreement shall survive the execution and delivery of
this Agreement.
 
8.13 Taxes and Expenses. Grantors shall be jointly and severally liable for any
taxes (excluding taxes based on the net income of any Lender) payable or ruled
payable by any federal or state authority in respect of this Agreement, together
with interest and penalties, if any. Grantors jointly and severally agree to
reimburse the Collateral Agent for any and all out of pocket expenses and
internal charges (including reasonable attorneys', auditors' and accountants'
fees and reasonable time charges of attorneys, paralegals, auditors and
accountants who may be employees of the Collateral Agent) paid or incurred by
the Collateral Agent in connection with the preparation, execution, delivery,
administration, collection and enforcement of this Agreement and in the audit,
analysis, administration, collection, preservation or sale of the Collateral
(including the expenses and charges associated with any periodic or special
audit of the Collateral). Any and all costs and expenses incurred by any Grantor
in the performance of actions required pursuant to the terms hereof shall be
borne solely by such Grantor.
 
8.14 Headings. The title of and section headings in this Agreement are for
convenience of reference only, and shall not govern the interpretation of any of
the terms and provisions of this Agreement.
 
8.15 Termination. This Agreement shall continue in effect (notwithstanding the
fact that from time to time there may be no Secured Obligations outstanding)
until the Loan Agreement has terminated pursuant to its express terms and all of
the Secured Obligations have been indefeasibly paid and performed in full and no
commitments or agreements which would give rise to any Secured Obligations are
outstanding.
 
8.16 Entire Agreement. This Agreement and the other Loan Documents embody the
entire agreement and understanding between each Grantor and the Collateral Agent
relating to the Collateral and supersede all prior agreements and understandings
between such Grantor and the Collateral Agent relating to the Collateral.
 
8.17 CHOICE OF LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK (INCLUDING SECTION
5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT OTHERWISE
WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS OF THE STATE OF NEW YORK).
 
8.18 Indemnity. Each Grantor hereby jointly and severally agrees to indemnify
the Collateral Agent and the other Secured Parties, and their respective
successors, assigns, agents and employees (each, an "Indemnitee"), from and
against any and all liabilities, damages, penalties, suits, costs, and expenses
of any kind and nature (including, without limitation, all expenses of
litigation or preparation therefor whether or not the Collateral Agent or any
other Secured Party is a party thereto) imposed on, incurred by or asserted
against an Indemnitee in any way relating to or arising out of this Agreement,
or the manufacture, purchase, acceptance, rejection, ownership, delivery, lease,
possession, use, operation, condition, sale, return or other disposition of any
Collateral (including, without limitation, latent and other defects, whether or
not discoverable by the Collateral Agent or any other Secured Party or such
Grantor, and any claim for Patent, Trademark or Copyright infringement);
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, penalties, liabilities or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee.
 
 
-27-

--------------------------------------------------------------------------------

 
8.19 Counterparts. This Agreement may be executed in any number of counterparts,
all of which taken together shall constitute one agreement, and any of the
parties hereto may execute this Agreement by signing any such counterpart.
 
8.20 Additional Grantors. From time to time subsequent to the date hereof,
Subsidiaries of the Borrower may become parties hereto as additional Grantors
(each an "Additional Grantor"), in accordance with Section 6.11 of the Loan
Agreement, by executing a Joinder Agreement substantially in the form of Exhibit
J (each a "Joinder Agreement"). Upon delivery of any such Joinder Agreement to
the Collateral Agent and the Administrative Agent, notice of which is hereby
waived by each other Grantor, each such Additional Grantor shall be a Grantor
and shall be as fully a party hereto as if such Additional Grantor were an
original signatory hereto. The Grantor expressly agrees that its obligations
arising hereunder shall not be affected or diminished by the addition or release
of any other Grantor hereunder, nor by any election of the Administrative Agent
not to cause any Subsidiary of the Borrower to become an Additional Grantor
hereunder. This Agreement shall be fully effective as to any Grantor that is or
becomes a party hereto regardless of whether any other Person becomes or fails
to become or ceases to be a Grantor hereunder.
 
ARTICLE IX

 
Notices
 
9.1 Sending Notices. Any notice required or permitted to be given under this
Agreement shall be given in accordance with Section 13.2 of the Loan Agreement.
 
[Signature Pages Follow]
 
 
 
-28-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, each Grantor and the Collateral Agent have executed this
Agreement as of the date first above written.
 

  IRON MINING GROUP, INC.          
 
By:
/s/        Name: Garrett K. Krause       Title:   CEO          

 

 
 
-29-

--------------------------------------------------------------------------------

 
 

 
MST FINANCIAL, LLC,
as Collateral Agent
         
 
By:
/s/        Name        Title           

 
 
 
 -30-

--------------------------------------------------------------------------------

 
 